Exhibit 10.2

EXECUTION

GUARANTY

GUARANTY, dated as of April 17, 2018, (as amended, restated, supplemented, or
otherwise modified from time to time, this “Guaranty”), made by PENNYMAC
MORTGAGE INVESTMENT TRUST, a Maryland real estate investment trust (including
its successors in interest and permitted assigns, the “Guarantor”), in favor of
ROYAL BANK OF CANADA (the “Buyer”).

RECITALS

Pursuant to the Master Repurchase Agreement dated as of April 17, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”) by and among PennyMac Operating Partnership, L.P.
(“POP”), PennyMac Corp. (“PMC”, and together with POP, each individually a
“Seller” and collectively, the “Sellers”), Guarantor and the Buyer, the Buyer
has agreed from time to time to enter into Transactions with Sellers upon the
terms and subject to the conditions set forth therein.  It is a condition
precedent to the obligation of the Buyer to enter into Transactions with the
Sellers under the Repurchase Agreement that the Guarantor shall have executed
and delivered this Guaranty to the Buyer.

Now, therefore, in consideration of the premises and to induce the Buyer to
enter into the Repurchase Agreement and engage in Transactions with the Sellers,
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Guarantor hereby agrees to guarantee the
Sellers’ obligations under the Repurchase Agreement as herein provided.

1.  Defined Terms.

(a)Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein have the meanings given to them in the Repurchase Agreement.

(b)“Obligations” means all obligations and liabilities of the Sellers to the
Buyer, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter incurred, whether for payment or for performance
(including, without limitation, Price Differential accruing after the Repurchase
Date for the Transactions and Price Differential accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Seller, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
which may arise under, or out of or in connection with the Repurchase Agreement,
this Guaranty and any other Facility Document and any other document made,
delivered or given in connection therewith or herewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, but not limited to, all fees and disbursements of counsel
to the Buyer that are required to be paid by the Sellers pursuant to the terms
of such documents), all “claims” (as defined in Section 101 of the Bankruptcy
Code) of the Buyer against any Seller, or otherwise.  For the purposes of this
Guaranty, “Obligations” shall also include any and all expenses (including, but
not limited to, all fees and disbursements of counsel) which may be paid or
incurred by the Buyer

 

--------------------------------------------------------------------------------

 

in enforcing, or obtaining advice of counsel in respect of, any rights with
respect to, or collecting, any or all of the Obligations and/or enforcing any
rights with respect to, or collecting against, the Guarantor under this
Guaranty.

(c)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty and section and paragraph references are
to this Guaranty unless otherwise specified.

(d)The meanings given to terms defined herein are equally applicable to both the
singular and plural forms of such terms.

2.  Guarantee.  (a) Guarantor hereby, unconditionally and irrevocably,
guarantees to the Buyer and its successors, indorsees, transferees and assigns,
the prompt and complete payment and performance by any Seller when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations.

(b)Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty.  This Guaranty will remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement and (ii) the date on
which the Obligations are paid in full, notwithstanding that from time to time
prior thereto a Seller may be free from any Obligations.

(c)No payment or payments made by any Seller, the Guarantor, any other guarantor
or any other Person or received or collected by the Buyer from the Sellers, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set‑off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations until the Obligations are paid in full and the
Repurchase Agreement is terminated, subject to the reinstatement provisions of
Section 7 hereof.

(d)Guarantor agrees that whenever, at any time, or from time to time, a
Guarantor makes any payment to the Buyer on account of Guarantor’s liability
hereunder, Guarantor shall notify the Buyer in writing that such payment has
been made under this Guaranty for such purpose.

3.  Right of Set‑off.  Upon the occurrence of any Event of Default, Guarantor
hereby irrevocably authorizes the Buyer at any time and from time to time
without notice to Guarantor, any such notice being waived by Guarantor, to
set‑off and appropriate and apply any and all monies and other property of
Guarantor, deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any

‑2‑

--------------------------------------------------------------------------------

 

currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Buyer or any Affiliate
thereof to or for the credit or the account of Guarantor, or any part thereof in
such amounts as the Buyer may elect, against and on account of the Obligations
and liabilities of the Guarantor to the Buyer hereunder and claims of every
nature and description of the Buyer against Guarantor, in any currency, whether
arising hereunder or under the Repurchase Agreement, as the Buyer may elect,
whether or not the Buyer has made any demand for payment and although such
Obligations and liabilities and claims may be contingent or unmatured. The Buyer
shall notify the Guarantor promptly of any such set‑off and the application made
by the Buyer, provided that the failure to give such notice will not affect the
validity of such set‑off and application.  The rights of the Buyer under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set‑off) which the Buyer may have.

4.  No Subrogation.  Notwithstanding any payment or payments made by Guarantor
hereunder or any set‑off or application of funds of Guarantor by the Buyer,
Guarantor will not be entitled to be subrogated to any of the rights of the
Buyer against any Seller or any other guarantor or any collateral security or
guarantee or right of offset held by the Buyer for the payment of the
Obligations, nor shall Guarantor seek or be entitled to seek any contribution or
reimbursement from any Seller or any other guarantor in respect of payments made
by Guarantor hereunder, until all amounts owing to the Buyer by any Seller on
account of the Obligations are paid in full and the Repurchase Agreement is
terminated. Guarantor hereby subordinates all of its subrogation rights against
Sellers to the payment of Obligations due Buyer under the Repurchase Agreement
until the final payment of the last of all of the Obligations under the Facility
Documents.  If any amount is paid to Guarantor on account of such subrogation
rights at any time when any of the Obligations remain outstanding, such amount
shall be held by Guarantor in trust for the Buyer, segregated from other funds
of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
the Buyer in the exact form received by Guarantor (duly indorsed by Guarantor to
the Buyer, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Buyer may determine.

5.  Amendments, Etc. with Respect to the Obligations; Waiver of
Rights.  Guarantor shall remain obligated hereunder notwithstanding that, and
without any reservation of rights against Guarantor and without notice to or
further assent by Guarantor, any demand for payment of any of the Obligations
made by the Buyer may be rescinded by the Buyer and any of the Obligations
continued, and the Obligations, or the liability of any other party on or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Buyer. In addition, the Repurchase Agreement and
the other Facility Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Buyer
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  The Buyer has no obligation to protect, secure, perfect, or insure
any Lien at any time held by it as security for the Obligations or for this
Guaranty or any property subject thereto.  When making any demand hereunder
against Guarantor, the Buyer may, but will be under no obligation to, make a
similar demand on a Seller or any other guarantor, and any failure by the Buyer
to make any such demand or to collect any payments from any Seller or any

‑3‑

--------------------------------------------------------------------------------

 

such other guarantor or any release of a Seller or such other guarantor will not
relieve Guarantor of its obligations or liabilities hereunder, and will not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Buyer against Guarantor.  For the purposes hereof “demand” includes
the commencement and continuance of any legal proceedings.

6.  Guaranty Absolute and Unconditional.

(a)Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Buyer on this Guaranty or acceptance of this Guaranty, the Obligations, and any
of them, are conclusively deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance on this Guaranty; and all
dealings between any Seller and Guarantor, on the one hand, and the Buyer, on
the other hand, likewise are conclusively presumed to have been had or
consummated in reliance on this Guaranty.

(b)Guarantor hereby expressly waives all rights of set‑off and counterclaims and
all diligence, presentments, demands for payment, demands for performance,
notices of nonperformance, protests, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, notices of sale, notice of default or
nonpayment to or upon any Seller or Guarantor, surrender or other handling or
disposition of assets subject to the Repurchase Agreement, any requirement that
Buyer exhaust any right, power or remedy or take any action against any Seller
or against any assets subject to the Repurchase Agreement, and other formalities
of any kind.

(c)Guarantor understands and agrees that this Guaranty is a continuing, absolute
and unconditional guarantee of payment irrespective of (i) the validity or
enforceability of the Repurchase Agreement, any of the Obligations or any
collateral security therefor or other guarantee or right of offset with respect
thereto at any time or from time to time held by the Buyer, (ii) any defense,
set‑off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Seller against the Buyer
or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of any Seller or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of a Seller from the
Obligations, or of Guarantor from this Guaranty, in bankruptcy or in any other
instance.

(d)When pursuing its rights and remedies hereunder against Guarantor, the Buyer
may, but will be under no obligation to, pursue such rights and remedies as it
may have against any Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from a Seller or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of a Seller or any such other Person or any such
collateral security, guarantee or right of offset, will not relieve Guarantor of
any liability hereunder, and will not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Buyer against
Guarantor.

(e)This Guaranty will remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and its respective
successors and assigns, and will inure to the benefit of the Buyer and its
successors, indorsees, transferees and

‑4‑

--------------------------------------------------------------------------------

 

assigns, until all Obligations and the obligations of Guarantor under this
Guaranty will have been satisfied by payment in full and the Repurchase
Agreement has been terminated, notwithstanding that from time to time prior
thereto a Seller may be free from any Obligations.

(f)Guarantor waives, to the fullest extent permitted by applicable law, all
defenses of surety to which it may be entitled by statute or otherwise.

7.  Reinstatement.  This Guaranty and the Obligations of the Guarantor hereunder
will continue to be effective, or be reinstated, as the case may be, and be
continued in full force and effect, if at any time any payment, or any part
thereof, of any of the Obligations is rescinded, invalidated, declared
fraudulent or preferentially set aside or must otherwise be restored, returned
or repaid by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Seller or the Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Seller or the Guarantor or any substantial part of its or their
property, or for any other reason, all as though such payments had not been
made.

8.  Payments.  Guarantor hereby guarantees that Obligations will be paid to the
Buyer without set‑off or counterclaim in U.S. Dollars.

9.  Event of Default.  If an Event of Default occurs and is continuing,
Guarantor agrees that, as between Guarantor and Buyer, the Obligations may be
declared to be due for purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any such
declaration as against a Seller and that, in the event of any such declaration
(or attempted declaration), such Obligations shall forthwith become due by
Guarantor for purposes of this Guaranty.

10.Waiver of Rights.  Guarantor hereby waives: (i) notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty and the
Obligations are conclusively deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty, and all other dealings between a Seller and Guarantor, on the one
hand, and the Buyer, on the other hand, likewise are conclusively presumed to
have been had or consummated in reliance on this Guaranty; (ii) diligence,
presentment, protest, all demands whatsoever, and notice of default or
nonpayment with respect to the Obligations; (iii) the filing of claims with any
court in case of the insolvency, reorganization or bankruptcy of any Seller; and
(iv) any fact, event or circumstance that might otherwise constitute a legal or
equitable defense to or discharge of Guarantor, including, without limitation,
failure by the Buyer to perfect a security interest in any collateral securing
performance of any Obligation or to realize the value of any collateral or other
assets which may be available to satisfy any Obligation and any delay by the
Buyer in exercising any of its rights hereunder or against any Seller under the
Repurchase Agreement.  

11.Notices.  All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by electronic transmission) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages of the Repurchase Agreement; or, as to any party, at such other

‑5‑

--------------------------------------------------------------------------------

 

address as shall be designated by such party in a written notice to each other
party.  All such communications will be deemed to have been duly given when
transmitted electronically or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

12.Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

13.Integration.  This Guaranty (i) constitutes the entire understanding of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Buyer relative to the subject matter hereof or thereof
not reflected herein or therein and (ii) supersedes any existing agreements
between the parties hereto with respect to the subject matter covered hereby.

14.Amendments in Writing; No Waiver; Cumulative Remedies.  (a) None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the Buyer,
provided that any provision of this Guaranty may be waived by the Buyer in
writing.

(b)The Buyer shall not by any act (except by a written instrument pursuant to
clause (a) above), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or under the other Facility Documents or to
have waived any Default or Event of Default or any breach of any of the terms
and conditions hereof or thereof.  No failure to exercise, nor any delay in
exercising, on the part of the Buyer, any right, power or privilege hereunder or
under any other Facility Documents will operate as a waiver thereof.  No single
or partial exercise of any right, power or privilege hereunder or thereunder
will preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Buyer of any right or remedy
hereunder or thereunder on any one occasion will not be construed as a bar to
any right or remedy which the Buyer would otherwise have on any future occasion.

(c)The rights and remedies herein provided and in the other Facility Documents
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law or otherwise.

15.Section Headings.  The section headings used in this Guaranty are for
convenience of reference only and do not affect the construction hereof or are
taken into consideration in the interpretation hereof.

16.Successors and Assigns.  This Guaranty is binding on the successors and
assigns of the Guarantor and inures to the benefit of the Buyer and its
successors and assigns.  This Guaranty may not be assigned by the Guarantor
without the prior express written consent of the Buyer.

17.Governing Law.  THIS GUARANTY IS GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.

‑6‑

--------------------------------------------------------------------------------

 

18.SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A)SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(B)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER HAS BEEN
NOTIFIED;

(D)AGREES THAT NOTHING HEREIN AFFECTS THE RIGHT TO EFFECT SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR LIMITS THE RIGHT TO SUE IN ANY OTHER
JURISDICTION; AND

(E)WAIVES ANY DEFENSE TO ITS OBLIGATIONS UNDER THIS GUARANTY BASED UPON OR
ARISING OUT OF THE DISABILITY OR OTHER DEFENSE OR CESSATION OF LIABILITY OF ANY
OTHER GUARANTOR.

19.WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER
FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

‑7‑

--------------------------------------------------------------------------------

 

20.Intent.  This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

[SIGNATURE PAGE FOLLOWS]

 

‑8‑

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:

Managing Director, Treasurer

 

Address for Notices:

 

PennyMac Mortgage Investment Trust

3043 Townsgate Road

Westlake Village, CA 91361

Attention: Pamela Marsh/Richard Hetzel

Phone Number: (805) 330-6059/(805) 254-6088

E-mail: pamela.marsh@pnmac.com;  

             richard.hetzel@pnmac.com

 

Signature Page to the Guaranty